DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4, 6, 9-15, 17, 19-25, 34-39 are pending.  Claims 3, 5, 7-8, 16, 18, 26-33 have been cancelled.  Claims 1-2, 9-15, 17, 19-25, have been amended.  Claims 34-39 have been added

Response to Amendment

Applicant’s amendments to claims 1-2, 9-15, 17, 19-25 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 08/08/2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11-13, 15, 17, 19-25, 34-36, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US Pub. 20190258785 A1).

Alameh discloses the following limitations:

1. An electronic device comprising: 
a first sensor (Fig. 4); 
a microphone (Fig. 4, para. 58- A seventh input device 607 can comprise an audio input device, such as one or more microphones); 
a first camera (Fig. 4, para. 51- A first input device 401 can comprise a facial scanner.; para. 53- A second input device 402 comprises an imager. The imager can capture at least one image of an object situated within a predefined radius of an electronic device (102). In one embodiment, the imager captures a single image of the object. In another embodiment, the imager captures a plurality of images of the object. In one or more embodiments, the one or more images are each a two-dimensional image. For example, in one embodiment the image is a two-dimensional RGB image. In another embodiment, the image is a two-dimensional infrared image. Other types of two-d); 
a user presence detection analyzer to analyze first sensor data generated by the first sensor to detect a presence of a subject proximate to the electronic device (para. 55- the fourth input device 404 can also include a presence sensor that periodically detects a presence of a warm object near the fingerprint sensor.); 
an audio data analyzer to analyze audio data generated by the microphone to detect a voice of an authorized user of the electronic device in the audio data (para. 58 -A seventh input device 607 can comprise an audio input device, such as one or more microphones. The seventh input device 607 can comprise voice recognition engine where the identification of voices within the audio input received by the one or more microphones is desired); 
an image data analyzer to analyze image data generated by the first camera to detect a feature of the authorized user in the image data (para. 35- The facial recognition input can comprise two-dimensional imaging, depth scan imaging, thermal sensing, optionally one or more higher authentication factors, or combinations thereof.); 
a confidence analyzer to authenticate the subject as the authorized user in response to (a) the detection of the presence of the subject (para. 55- the fourth input device 404 can also include a presence sensor that periodically detects a presence of a warm object near the fingerprint sensor.), (b) the first confidence level satisfying a first confidence threshold for audio data authentication (para. 58 -A seventh input device 607 can comprise an audio input device, such as one or more microphones. The seventh input device 607 can comprise voice recognition engine where the identification of voices within the audio input received by the one or more microphones is desired), and (c) the detection of the feature of the authorized user in the image data (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.); and 
a processor to cause the electronic device to move from a first power state to a second power state in response to the confidence analyzer authenticating the subject as the authorized user, the electronic device to consume a greater amount of power in the second power state than the first power state (para. 117- if a facial scan is all that is typically required to turn the electronic device ON, the one or more processors 205 may require a facial scan, fingerprint, and personal identification number (PIN) code before revealing this information. The same number of increased user authentication factors may be required to cease emulation of a powered OFF state and return to the fully powered ON state. Alternatively, the one or more processors 205 may reveal the predefined data and/or cease the powered OFF state and return to the fully powered ON state if the authorized user delivers a facial scan while at an identified owner location,).
Alameh does teach the use of confidence levels and confidence threholds in biometric authentication, specifically in biometric authentication using facial data (see para. 41, 42-  number of features present- confidence level; predefined threshold = confidence threshold).  Alamah does not spefically teach using a confidence level and confidence threshold with audio data.  However, it would have been obvious to one of ordinary skill in the art to also use confidence level and confidence threshold with the audio authentication taught in Alameh as a way of allowing for a sufficient match of audio data rather than an exact match to prevent false-rejections of voice recognition.

2. The electronic device as defined in claim 1, further including: an ambient light sensor; and an ambient light analyzer to analyze third sensor data generated by the ambient light sensor to determine a lighting condition of an environment including the electronic device (para. 61-  input device 410 can comprise an environmental sensor. The environmental sensor can sense or determine physical parameters indicative of conditions in an environment about an electronic device (102). Such conditions include weather determinations, noise determinations, lighting determinations; para. 103-104- The other components 218 can also optionally include a light sensor that detects changes in optical intensity, color, light, or shadow in the environment of an electronic device. This can be used to make inferences about context such as weather or colors, walls, fields, and so forth, or other cues. An infrared sensor can be used in conjunction with, or in place of, the light sensor. The infrared sensor can be configured to detect thermal emissions from an environment about the electronic device 102.), the confidence analyzer to determine that a second confidence level associated with the detection of the feature in the image data satisfies a second confidence threshold for image data authentication based on the lighting condition. (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.)

3. (canceled)

4. The electronic device as defined in claim 1, further including a sensor manager to activate the first camera in response to the user presence detection analyzer detecting the presence of the subject. (para. 55- The fingerprint sensor can capture a fingerprint image when a finger is placed near or against the fingerprint sensor. As used herein, a fingerprint image refers to a digital image and/or any other type of data representing the print pattern features that distinctly identify a fingerprint of a finger. The fourth input device 404 can also include a presence sensor that periodically detects a presence of a warm object near the fingerprint sensor. In implementations, a fingerprint sensor can also be implemented to detect user presence, rather than implementing a separate presence sensor)

5. (canceled)

7. (canceled)

8. (cancelled)

10. The electronic device as defined in claim 1, wherein the feature includes a facial feature of the subject. (para. 41- one of the predefined images includes five hundred reference features, such as facial shape, nose shape, eye color, background image, hair color, skin color, and so forth, the image 105 will sufficiently correspond to at least one of the one or more predefined images when a certain number of features in the image 105 are also present in the predefined images)

Regarding claim 11, the rejection of claim 1 is incorporated herein.  Alameh discloses a non-transitory computer readable medium comprising instructions that, when executed, cause a compute device to at least: detect a presence of a user proximate to the compute device based on first sensor data generated by a first sensor of the compute device (para. 55- the fourth input device 404 can also include a presence sensor that periodically detects a presence of a warm object near the fingerprint sensor.); instruct a camera to generate image data in response to detection of the user (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.); generate a first prediction of a match between the user and an authorized user of the compute device based on the image data (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.); generate audio data via a microphone in response to detection of an audio input; generate a second prediction of a match between a voice of the user and a voice of the authorized user based on the audio data (para. 58 -A seventh input device 607 can comprise an audio input device, such as one or more microphones. The seventh input device 607 can comprise voice recognition engine where the identification of voices within the audio input received by the one or more microphones is desired); assign a 
and authenticate the user as the authorized user based (a) the confidence score satisfying the confidence threshold and (b) first prediction (Fig. 4, para. 40- n one or more embodiments, the image 105 and the depth scan 104 are used in combination for authentication purposes. This results in the number of authorized user identification factors 111 required for authentication 109 being two. In one or more embodiments one or more processors compare the image 105 with the one or more predefined reference images. The one or more processors then compare the depth scan 104 with the one or more predefined facial maps. note- para. 74- the various sensors can be used in combination i.e. all three used in authentication).
Alameh does teach the use of confidence score and confidence thresholds in biometric authentication, specifically in biometric authentication using facial data (see para. 41, 42-  number of features present- confidence score; predefined threshold = confidence threshold).  Alamah does not specifically teach using a confidence score and confidence threshold with audio data.  However, it would have been obvious to one of ordinary skill in the art to also use confidence score and confidence threshold with the audio authentication taught in Alameh as a way of allowing for a sufficient match of audio data rather than an exact match to prevent false-rejections of voice recognition.

12. The non-transitory computer readable medium as defined in claim 11, wherein the confidence score is a first confidence score and the instructions, when executed, further cause the compute device to: assign a second confidence score to the first prediction; and identify the second confidence score as satisfying a confidence threshold for image data authentication. (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.; note- para. 74- the various sensors can be used in combination i.e. all three used in authentication)

13. The non-transitory computer readable medium as defined in claim 12, wherein the instructions, when executed, further cause the compute device to: authenticate the user as the authorized user based on the second confidence score satisfying the confidence threshold for image data authentication. (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.; note- para. 74- the various sensors can be used in combination i.e. all three used in authentication)

15. The non-transitory computer readable medium as defined in claim 14, wherein the action includes causing a display controller to move from a first power state to a second power state to display content on a display screen of the compute device. (para. 117- if a facial scan is all that is typically required to turn the electronic device ON, the one or more processors 205 may require a facial scan, fingerprint, and personal identification number (PIN) code before revealing this information. The same number of increased user authentication factors may be required to cease emulation of a powered OFF state and return to the fully powered ON state. Alternatively, the one or more processors 205 may reveal the predefined data and/or cease the powered OFF state and return to the fully powered ON state if the authorized user delivers a facial scan while at an identified owner location,)

16. (canceled)

17. The non-transitory computer readable medium as defined in claim 11, wherein the instructions, when executed, further cause the compute device to: detect an ambient lighting condition in an environment including the compute device (para. 61-  input device 410 can comprise an environmental sensor. The environmental sensor can sense or determine physical parameters indicative of conditions in an environment about an electronic device (102). Such conditions include weather determinations, noise determinations, lighting determinations; para. 103-104- The other components 218 can also optionally include a light sensor that detects changes in optical intensity, color, light, or shadow in the environment of an electronic device. This can be used to make inferences about context such as weather or colors, walls, fields, and so forth, or other cues. An infrared sensor can be used in conjunction with, or in place of, the light sensor. The infrared sensor can be configured to detect thermal emissions from an environment about the electronic device 102.); and instruct the camera to generate the image data in response to the detection of the ambient lighting condition. (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.)

18. (canceled)

19. A computing device comprising: a camera to generate image data (Fig. 4, para. 51- A first input device 401 can comprise a facial scanner.; para. 53- A second input device 402 comprises an imager. The imager can capture at least one image of an object situated within a predefined radius of an electronic device (102). In one embodiment, the imager captures a single image of the object. In another embodiment, the imager captures a plurality of images of the object. In one or more embodiments, the one or more images are each a two-dimensional image. For example, in one embodiment the image is a two-dimensional RGB image. In another embodiment, the image is a two-dimensional infrared image. Other types of two-d); a microphone to generate audio data in response to detection of an audio input (para. 58 -A seventh input device 607 can comprise an audio input device, such as one or more microphones. The seventh input device 607 can comprise voice recognition engine where the identification of voices within the audio input received by the one or more microphones is desired); memory; machine-readable instructions and at one processor execute the machine readable instructions to (Fig. 2) assign a first confidence score to the image data (para. 41-42) perform a first comparison of the first confidence score to a first confidence threshold and a second comparison of the second confidence score to a second confidence threshold (para. 42, 58); adjust a power state of the compute device in response in response to the first confidence score satisfying the first confidence threshold and the second confidence score satisfying the second confidence threshold; and maintain the power state of the compute device in response to one or more of the first confidence score not satisfying the first confidence threshold or the second confidence score not satisfying the second confidence threshold. . (para. 117- if a facial scan is all that is typically required to turn the electronic device ON, the one or more processors 205 may require a facial scan, fingerprint, and personal identification number (PIN) code before revealing this information. The same number of increased user authentication factors may be required to cease emulation of a powered OFF state and return to the fully powered ON state. Alternatively, the one or more processors 205 may reveal the predefined data and/or cease the powered OFF state and return to the fully powered ON state if the authorized user delivers a facial scan while at an identified owner location, (para. 127- At step 504, the one or more processors (205) of the electronic device 102 fail to identify the authorized user of the electronic device 102. In the illustrative embodiment of FIG. 5, this is true because the miscreant 501 is not the authorized user. Accordingly, by receiving the facial recognition input, the one or more processors (205) of the electronic device 102 positively confirm that an unauthorized user is providing the command 503 to power OFF the electronic device 102.; para. 130-133- Accordingly, upon failing to identify the authorized user of the electronic device 102, at step 507 the one or more processors (205) of the electronic device 102 disable user interface output devices of the electronic device while, at step 508, keeping one or more input devices of the electronic device 102 operational.; As shown in FIG. 7, the one or more processors (205) of the electronic device 102 have presented prompt 701 for biometric input on the display 204 of the electronic device 102 in response to receipt of the command (503) to power OFF the electronic device 102. In this embodiment, the prompt 701 is for a fingerprint scan to occur prior to the one or more processors disabling the user interface output devices of the electronic device 102 at step (507) of FIG. 5 above. Here, the prompt states, “Touch here to complete power down procedure,” with an arrow pointing to a fingerprint sensor ))
Alameh does teach the use of confidence score and confidence thresholds in biometric authentication, specifically in biometric authentication using facial data (see para. 41, 42-  number of features present- confidence score; predefined threshold = confidence threshold).  Alamah does not specifically teach using a confidence score and confidence threshold with audio data.  However, it would have been obvious to one of ordinary skill in the art to also use confidence score and confidence threshold with the audio authentication taught in Alameh as a way of allowing for a sufficient match of audio data rather than an exact match to prevent false-rejections of voice recognition.

20. The compute device as defined in claim 19, wherein the power state is a connected standby state and the adjusted power state is a working power state. (para. 117- if a facial scan is all that is typically required to turn the electronic device ON, the one or more processors 205 may require a facial scan, fingerprint, and personal identification number (PIN) code before revealing this information. The same number of increased user authentication factors may be required to cease emulation of a powered OFF state and return to the fully powered ON state. Alternatively, the one or more processors 205 may reveal the predefined data and/or cease the powered OFF state and return to the fully powered ON state if the authorized user delivers a facial scan while at an identified owner location,)

21. The compute device as defined in claim 20, further including a display controller, the at least one processor to instruct the display controller to cause content to be displayed via a display screen of the compute device (para. 127- At step 504, the one or more processors (205) of the electronic device 102 fail to identify the authorized user of the electronic device 102. In the illustrative embodiment of FIG. 5, this is true because the miscreant 501 is not the authorized user. Accordingly, by receiving the facial recognition input, the one or more processors (205) of the electronic device 102 positively confirm that an unauthorized user is providing the command 503 to power OFF the electronic device 102.; para. 130-133- Accordingly, upon failing to identify the authorized user of the electronic device 102, at step 507 the one or more processors (205) of the electronic device 102 disable user interface output devices of the electronic device while, at step 508, keeping one or more input devices of the electronic device 102 operational.; As shown in FIG. 7, the one or more processors (205) of the electronic device 102 have presented prompt 701 for biometric input on the display 204 of the electronic device 102 in response to receipt of the command (503) to power OFF the electronic device 102. In this embodiment, the prompt 701 is for a fingerprint scan to occur prior to the one or more processors disabling the user interface output devices of the electronic device 102 at step (507) of FIG. 5 above. Here, the prompt states, “Touch here to complete power down procedure,” with an arrow pointing to a fingerprint sensor )

22. The compute device as defined in claim 21, wherein the at least one processor is to cause the display controller to cause the content to be displayed via the display screen when the compute device is the connected standby state. (Fig. 8, para. 135- the one or more processors (205) of the electronic device 102 have presented an eye-catching image 801 of a dog named Buster on the display 204 of the electronic device 102. This eye-catching image 801 encourages the miscreant 501 to look at the electronic device 102 until the imager (215) of the electronic device 102 captures a captured image 802 of the source of the command (503) to power OFF the electronic device 102. Alternatively, audio output delivered may encourage the miscreant 501 to talk to the electronic device 102, thereby extending any authentication time required by the authentication system (108) to positively confirm that an unauthorized user is providing the command (503) to power OFF the electronic device 102. In yet another embodiment, the user interface can be slowed down, which gives the electronic device 102 more time to capture a captured image 802 of the source of the command (503) to power OFF the electronic device 102.)

23. The compute device as defined in claim 19, wherein the at least one processor is to detect a feature of an authorized user of the compute device in the image data. (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.)

24. The compute device as defined in claim 23, wherein the at least one processor is to detect a voice of the authorized user in the audio data. (para. 58 -A seventh input device 607 can comprise an audio input device, such as one or more microphones. The seventh input device 607 can comprise voice recognition engine where the identification of voices within the audio input received by the one or more microphones is desired)

25. The compute device as defined in claim 19, wherein the at least one processor is to cause the camera is to generate the image data in response to at least one of (a)  detection of a presence of a user proximate to the compute device or (b) receipt of a request from a second computing device. (para. 35, 55- The facial recognition input can comprise two-dimensional imaging, depth scan imaging, thermal sensing, optionally one or more higher authentication factors, or combinations thereof.)

34. (New) An electronic device comprising: a first sensor (Fig. 4); a microphone (Fig. 4, para. 58- A seventh input device 607 can comprise an audio input device, such as one or more microphones); a first camera (Fig. 4, para. 51- A first input device 401 can comprise a facial scanner.; para. 53- A second input device 402 comprises an imager. The imager can capture at least one image of an object situated within a predefined radius of an electronic device (102). In one embodiment, the imager captures a single image of the object. In another embodiment, the imager captures a plurality of images of the object. In one or more embodiments, the one or more images are each a two-dimensional image. For example, in one embodiment the image is a two-dimensional RGB image. In another embodiment, the image is a two-dimensional infrared image. Other types of two-d); memory; machine readable instructions; and processor circuitry to execute the machine readable instructions to (Fig. 2): detect a presence of a subject proximate to the electronic device based on an output by the first sensor (para. 55- the fourth input device 404 can also include a presence sensor that periodically detects a presence of a warm object near the fingerprint sensor.); detect a voice of an authorized user of the electronic device in audio data (para. 58 -A seventh input device 607 can comprise an audio input device, such as one or more microphones. The seventh input device 607 can comprise voice recognition engine where the identification of voices within the audio input received by the one or more microphones is desired); detect a feature of the authorized user in image data generated by the first camera (para. 35- The facial recognition input can comprise two-dimensional imaging, depth scan imaging, thermal sensing, optionally one or more higher authentication factors, or combinations thereof.); authenticate the subject as the authorized user in response to (a) the detection of the presence of the subject (para. 55- The fingerprint sensor can capture a fingerprint image when a finger is placed near or against the fingerprint sensor. As used herein, a fingerprint image refers to a digital image and/or any other type of data representing the print pattern features that distinctly identify a fingerprint of a finger. The fourth input device 404 can also include a presence sensor that periodically detects a presence of a warm object near the fingerprint sensor. In implementations, a fingerprint sensor can also be implemented to detect user presence, rather than implementing a separate presence sensor), (b) the first confidence level satisfying a first confidence threshold for audio data authentication (para. 58- The voice recognition engine can comprise executable code, hardware, and various voice print templates (also referred to as “voice models”). The voice recognition engine can use the voice print templates to compare a voiceprint from received input. In operation, the voice recognition engine obtains voice data using at least one microphone. The voice recognition engine can extract voice recognition features from the voice data and generate a voiceprint. The voice recognition engine can compare the voiceprint to at least one predefined authentication reference, which may comprise a predefined voice print template.), and (c) the detection of the feature of the authorized user in the image data (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.; note- para. 74- the various sensors can be used in combination i.e. all three used in authentication); and cause the electronic device to move from a first power state to a second power state in response the authentication of the subject as the authorized user, the electronic device to consume a greater amount of power in the second power state than the first power state. (para. 117- if a facial scan is all that is typically required to turn the electronic device ON, the one or more processors 205 may require a facial scan, fingerprint, and personal identification number (PIN) code before revealing this information. The same number of increased user authentication factors may be required to cease emulation of a powered OFF state and return to the fully powered ON state. Alternatively, the one or more processors 205 may reveal the predefined data and/or cease the powered OFF state and return to the fully powered ON state if the authorized user delivers a facial scan while at an identified owner location,)
	Alameh does teach the use of confidence levels and confidence threholds in biometric authentication, specifically in biometric authentication using facial data (see para. 41, 42-  number of features present- confidence level; predefined threshold = confidence threshold).  Alamah does not spefically teach using a confidence level and confidence threshold with audio data.  However, it would have been obvious to one of ordinary skill in the art to also use confidence level and confidence threshold with the audio authentication taught in Alameh as a way of allowing for a sufficient match of audio data rather than an exact match to prevent false-rejections of voice recognition.

35. (New) The electronic device as defined in claim 34, further including an ambient light sensor, the processor circuitry to: analyze an output of the ambient light sensor to determine a lighting condition of an environment including the electronic device (para. 61-  input device 410 can comprise an environmental sensor. The environmental sensor can sense or determine physical parameters indicative of conditions in an environment about an electronic device (102). Such conditions include weather determinations, noise determinations, lighting determinations; para. 103-104- The other components 218 can also optionally include a light sensor that detects changes in optical intensity, color, light, or shadow in the environment of an electronic device. This can be used to make inferences about context such as weather or colors, walls, fields, and so forth, or other cues. An infrared sensor can be used in conjunction with, or in place of, the light sensor. The infrared sensor can be configured to detect thermal emissions from an environment about the electronic device 102.); and determine that a second confidence level associated with the detection of the feature in the image data satisfies a second confidence threshold for image data authentication based on the lighting condition. (para. 42- As with the predefined images, the depth scan 104 will sufficiently match the one or more predefined facial maps when a predefined threshold of reference features in one of the facial maps is met. In contrast to two-dimensional features found in the one or more predefined images, the one or more predefined facial maps will include three-dimensional reference features, such as facial shape, nose shape, eyebrow height, lip thickness, ear size, hair length, and so forth.)

36. (New) The electronic device as defined in claim 34, wherein the processor circuitry is to activate the first camera in response to the detection of the presence of the subject. (para. 55- The fingerprint sensor can capture a fingerprint image when a finger is placed near or against the fingerprint sensor. As used herein, a fingerprint image refers to a digital image and/or any other type of data representing the print pattern features that distinctly identify a fingerprint of a finger. The fourth input device 404 can also include a presence sensor that periodically detects a presence of a warm object near the fingerprint sensor. In implementations, a fingerprint sensor can also be implemented to detect user presence, rather than implementing a separate presence sensor)

39. (New) The electronic device as defined in claim 34, wherein the feature includes a facial feature of the subject. (para. 41- one of the predefined images includes five hundred reference features, such as facial shape, nose shape, eye color, background image, hair color, skin color, and so forth, the image 105 will sufficiently correspond to at least one of the one or more predefined images when a certain number of features in the image 105 are also present in the predefined images)


Claims 6, 14, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh and further in view of Sugaya (US Pub. 20170034146 A1).

Regarding claim 6, Alameh does not specifically teach further including a push notification controller to receive a request from a second electronic device, the confidence analyzer to authenticate the subject in response to a user input indicating acceptance of the request.  However, this concept is well known and used in the art as evidenced by Sugaya (see abstract, para. 53) and therefore, one skilled in the art would have found it obvious to utilize it in Alameh as a way to achieve the  desirable effect of enabling secure screen sharing. 

Regarding claim 14, Alameh teaches instruct the camera to generate image data in response to user input; and instruct the compute device to perform an action in response to the authentication of the user as the authorized user.  (para. 55- The fingerprint sensor can capture a fingerprint image when a finger is placed near or against the fingerprint sensor. As used herein, a fingerprint image refers to a digital image and/or any other type of data representing the print pattern features that distinctly identify a fingerprint of a finger. The fourth input device 404 can also include a presence sensor that periodically detects a presence of a warm object near the fingerprint sensor. In implementations, a fingerprint sensor can also be implemented to detect user presence, rather than implementing a separate presence sensor; para. 110- an image or facial scan occurs as the person delivering the command to power Off the electronic device 102 looks at the electronic device 102 while delivering the command.)
Alameh does not specifically teach detect receipt of a request from a second compute device; detect of a user input indicating acceptance of the request. However, this concept is well known and used in the art as evidenced by Sugaya (see abstract, para. 53) and therefore, one skilled in the art would have found it obvious to utilize it in Alameh as a sway to achieve the  desirable effect of enabling secure screen sharing. 

Regarding claim 37, Alameh does not specifically teach detect a request from a second electronic device; and authenticate the subject in response to a user input indicating acceptance of the request. However, this concept is well known and used in the art as evidenced by Sugaya (see abstract, para. 53) and therefore, one skilled in the art would have found it obvious to utilize it in Alameh as a way to achieve the  desirable effect of enabling secure screen sharing. 

Claims 9 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh and further in view of Brown et al. (US Pub. 20090165125 A1).

Regarding claim 9, Alameh discloses the electronic device as defined in claim 1, but does not specifically teach an authentication device analyzer to detect a presence of an authentication device and authenticating the user based on the detection of the presence of the authentication device.  However, this concept is well known and used in the art as evidenced by Brown (see para. 47) and therefore, one skilled in the art would have found it obvious to utilize it in Alameh as a way to achieve the desirable effect of increasing security by utilizing another well-known authentication factor. 

Regarding claim 38 (New), Alameh does not specifically teach detecting a presence of an authentication device; and authenticate the subject as the authorized user in response to the detection of the presence of the authentication device. However, this concept is well known and used in the art as evidenced by Brown (see para. 47) and therefore, one skilled in the art would have found it obvious to utilize it in Alameh as a way to achieve the desirable effect of increasing security by utilizing another well-known authentication factor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433